' CARPENTER, J.
This case was bróught by the plaintiff to recover damages which he alleges he sustained by reason of a collision between an automobile in which he was riding and driving and an automobile being driven by the defendant.
This case arises out of the same collision as case No. 2390, Rose Gravier, p. a., vs. Ivar Osterlund, alias. At the trial of the case the jury returned a verdict for the plaintiff in the sum of $150, and the case is now before the Court upon the motion of the defendant for a new trial.
The Court feels that the jury were justified in returning the verdict that they did in this case, and therefore motion for a new trial is denied.